Tortoise Capital Resources Corp. Announces Tax Characterization of 2009 Distributions FOR IMMEDIATE RELEASE LEAWOOD, Kan. – Jan. 11, 2010 — Tortoise Capital Resources Corp. (NYSE: TTO), today announced the tax characterization of the 2009 distributions paid to stockholders which were comprised of 100 percent return of capital. Additional information regarding the tax characterization of the 2009 distributions is available at www.tortoiseadvisors.com.A copy of the information is also available upon request by calling (866) 362-9331. Nothing contained herein or therein should be construed as tax advice.Consult your tax advisor for more information.Furthermore, you may not rely upon any information herein or therein for the purpose of avoiding any penalties that may be imposed under the Internal Revenue Code. About Tortoise Capital Resources Corp.
